Citation Nr: 1739056	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder (claimed as PTSD); and if so, whether the criteria for service connection are met.


REPRESENTATION

Veteran represented by:	Stacey Clark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to August 1979 and from August 1990 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's petition to reopen a claim for service connection for PTSD.

In November 2016, the Veteran testified during a travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the claim for service connection for PTSD has been recharacterized as noted above.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2002 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the final March 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received and, as such, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, further discussion of compliance with VA's duties to notify and assist is not necessary in light of the favorable decision to reopen the claim.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  
By way of history, the Veteran filed an original claim for service connection for PTSD in August 2000 that was denied in an October 2000 decision due to a finding that there was no evidence of a diagnosis, injury in service, or a nexus.  The Veteran submitted additional medical evidence within a year, and the October 2000 decision therefore was not final.  However, service connection was denied in a March 2002 decision due to a finding that the claimed stressors could not be verified as the Veteran did not provide sufficient detail to allow for a department search of supporting evidence.  The Veteran did not appeal nor submit additional evidence within a year and the March 2002 decision became final.  

The March 2002 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final because the Veteran did not submit a timely appeal.  A petition to reopen the claim was submitted in April 2010.  New evidence submitted since the final March 2002 decision includes a May 2010 buddy statement from J.M. corroborating the Veteran's assertion that he witnessed the death of a young girl during a convoy stop; an August 2011 VA Form 21-0781 providing details of the death of a young girl in Iraq; and the November 2016 testimony describing multiple stressors.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for service connection an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted and, to this extent only, the appeal is granted.

REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

During the November 2016 hearing, the Veteran testified to the following stressors: exposure to guerilla warfare in the Philippines with mortar rounds that "some guys got blown up on" from his platoon during his first period of service, experiencing a SCUD attack in the Khobar Towers in approximately December 1990 or January 1991, observing tank attacks on the Republican Guard in Iraq, and witnessing the death of a young girl when handing out food during a convoy stop in Iraq.  In light of the Veteran's testimony, additional development should be completed to verify the Veteran's claimed stressors.  If the stressors cannot be verified, then a formal finding should be issued.  

Additionally, remand is warranted for an adequate examination.  The September 2012 VA examiner provided diagnoses of anxiety disorder NOS and polysubstance abuse, but determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner found that the claimed stressor of a young girl's death was adequate to support a diagnosis of PTSD, but the stressor was not related to a fear of hostile military or terrorist activity.  The examiner concluded that he could not determine if the Veteran's current mental health condition is a result of and/or aggravated by service without mere speculation.  The examiner's above-mentioned opinions were not supported by an adequate rationale.  See Barr v. Nicholson, 21. Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an exam, it is obligated to provide an adequate one).  Consequently, remand is warranted for a VA examination that provides opinions supported by an adequate rationale.  Further, remand is warranted for consideration of DSM-V criteria.  On remand, if an opinion cannot be provided without mere speculation, the examiner should address whether there is additional evidence that could obtained to enable an opinion or whether the inability to provide an opinion is based on the limits of medical knowledge.

Finally, outstanding treatment records must be obtained and associated with the claims file, to include any Vet Center treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding Vet Center records relating to the Veteran's claim from April 2010.  If necessary, provide the appropriate releases to the Veteran.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  Obtain all outstanding VA treatment records relating to the Veteran's claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the electronic claims file.  

3.  Attempt to verify the Veteran's claimed stressors.  Notify the Veteran if additional identifying information is needed.  If it is not possible to verify the claimed stressors, issue a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the claimed stressors.  

The Veteran asserts the following stressors: exposure to guerilla warfare with active mortar rounds resulting in injury to his platoon in the Philippines during his first period of service; experiencing a SCUD attack in the Khobar Towers in approximately December 1990 or January 1991; observing tank attacks on the Republican Guard in Iraq; and witnessing the death of a young girl while handing out food during a convoy stop in Iraq.  See, e.g., August 2001 VA Form 21-4138; May 2010 Buddy Statement from J.M.; August 2011 VA Form 21-0781; November 2016 Hearing.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disorder.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed psychiatric disorder present since April 2010.  Consideration should be given to DSM-V criteria.

If a diagnosis of PTSD is not found, the examiner should provide a rationale and address the prior PTSD diagnoses. 

The examiner's attention is invited to the February 2010 VA Psychology Note (finding diagnosis of PTSD secondary to military trauma); March 2010 Vet Center Record (finding diagnosis of PTSD); and September 2012 VA Examination (finding diagnosis of anxiety disorder NOS).  

b)  For any diagnosis of PTSD, state whether the claimed stressors support the diagnosis of PTSD, and state whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the claimed stressors, to include a fear of hostile military or terrorist activity.

The examiner's attention is invited to the February 2010 VA Psychology Note (finding diagnosis of PTSD secondary to military trauma) and the July 2001 VA Consult (assessing combat-related PTSD).

The examiner is additionally advised that the Veteran claims the following stressors: exposure to guerilla warfare with active mortar rounds resulting in injury to his platoon in the Philippines during his first period of service; experiencing a SCUD attack in the Khobar Towers in approximately December 1990 or January 1991; observing tank attacks on the Republican Guard in Iraq; and witnessing the death of a young girl while handing out food during a convoy stop in Iraq.  See, e.g., August 2001 VA Form 21-4138; May 2010 Buddy Statement from J.M.; August 2011 VA Form 21-0781; November 2016 Hearing.  

c)  For each diagnosis found other than PTSD, state whether it is at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder had its onset during or is otherwise related to any in-service disease, event, or injury.

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


